DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to final office action filed on 03/8/2019 in which claims 1, 3, 7-9, 13-21, and 24-30 are presented for further examination.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to 	INCENTIVIZED ELECTRONIC PLATFORM.  The closest prior arts BIRNBAUM et al (US 2016/0149956), in view of Moradi; Javaun et al (US 2014/0136554) either singularly or in combination, fail to anticipate or render obvious the recited features “A data structure embodied on a computer-readable medium having a database schema for accessing and managing incentivized electronic platform data in a structured query language (SQL) database, the database schema comprising: a digital user ranking schema for relating a plurality of selected digital user rankings based on user selection of digital content items by a plurality of users, the digital content items being songs having song names and/or artists and including uncharted digital content items having song names and/or artists but without statistical approval ratings or chart positions at a national level, one or more of the uncharted digital content items is part of an association with one of the plurality of users; and an incentive results schema representing relational data tables for capturing a plurality of incentivized promotions associated with the users including a score accumulated for each of the plurality of selected digital user rankings over a period of time based on an activity tracking parameter of the digital content items, the activity tracking parameter being a stream count from a commercial streaming data provider, the digital user ranking schema and the incentive results schema used by an incentivized electronic platform application to access and manage promoted digital content items in the SQL database.” Specifically by incentivizing the results schema representing relational data tables for capturing a plurality of incentivized promotions associated with the users including a score accumulated for each of the plurality of selected digital user rankings over a period of time based on an activity tracking parameter of the digital content items, the activity tracking parameter being a stream count from a commercial streaming data provider, the digital user ranking schema and the incentive results schema used by an incentivized electronic platform application to access and manage promoted digital content.
These features in conjunction with all other limitations of the dependents and independent claims render claims 1, 3, 7-9, 13-21, and 24-30 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Rouse (US 2014/0278986) relates TAGGING AND RANKING CONTENT, specifically observing respective behaviors between first and second users using an N-dimensional vector space.
Walden (US 2018/0018712) relates PROVIDER IDENTIFIER ANNOUNCEMENT INSERTION, specifically by using a campaign manager 106 may be configured to generate, based on the campaign criteria 124, a campaign 172 associated with the PIA 151. The PIA selector 110 may be configured to select the PIA 151 from the plurality of PIAs 150 based on the selection criteria.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANGELICA RUIZ/Primary Examiner, Art Unit 2158